People v Edmond (2019 NY Slip Op 00641)





People v Edmond


2019 NY Slip Op 00641


Decided on January 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 31, 2019

109460

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vHARRY EDMOND, Appellant.

Calendar Date: January 4, 2019

Before: Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ.


Rural Law Center of New York, Castleton (Kelly L. Egan of counsel), for appellant.
John M. Muehl, District Attorney, Cooperstown (Michael F. Getman of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered November 18, 2016, convicting defendant upon his plea of guilty of the crime of criminal possession of marihuana in the third degree.
Judgment affirmed. No opinion.
Garry, P.J., Egan Jr., Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed.